

ITEC ENVIRONMENTAL GROUP, INC.


COMMON STOCK PURCHASE AGREEMENT


This Common Stock Purchase Agreement (this “Agreement”) is entered into as of
November ____, 2005 between Itec Environmental Group, Inc., a
Delaware corporation (the “Company”) and the undersigned purchasers (each a
“Purchaser” and collectively, the “Purchasers”) set forth on the Schedule of
Purchasers attached hereto as Exhibit A (the “Schedule of Purchasers”). The
parties hereby agree as follows:


SECTION 1


AUTHORIZATION AND SALE OF SECURITIES


1.1 Authorization. The Company has, or before the Closing (as defined in
Section 2.1) will have, duly authorized the sale and issuance pursuant to the
terms and conditions hereof of shares of its Common Stock (the “Shares”) having
the rights, restrictions, privileges and preferences set forth in the Company’s
Certificate of Incorporation, as amended (the “Company’s Charter”).


1.2 Sale of Securities.


(a) At the Closing (as defined in Section 2.1), the Company will issue and sell
to each Purchaser, and each Purchaser agrees, severally and not jointly, to
purchase from the Company, the number of Shares set forth opposite the
Purchaser’s name on the Schedule of Purchasers at a purchase price of $0.17 per
share.


(b) Each Purchaser shall have the option, severally and not jointly, to purchase
from the Company, the number of Option Shares set forth opposite the Purchaser’s
name on the Schedule of Purchasers, at a purchase price of $0.17 per share,
exercisable by written notice of exercise delivered to the Company, with payment
of the purchase price, at any time prior to 60 days after (i) receipt from the
Company of written notice that the Company has satisfied the condition in
Section 5.4 and (ii) the Purchaser is satisfied with Section 5.8 hereto.


(c) Payment of the purchase price for Shares purchased pursuant to subparagraphs
(a) or (b) above will be made by the Purchaser by (a) check, (b) wire transfer,
or (c) cancellation of indebtedness of the Company to the Purchaser representing
the aggregate purchase price of the Shares that the Purchaser is acquiring.


SECTION 2


CLOSING; DELIVERY


2.1 Closing. The closing of the purchase by the Purchaser and the sale by the
Company of the Shares (the “Closing”) shall be held at the offices of DLA Piper
Rudnick Gray Cary US LLP at 153 Townsend Street, Suite 800 San Francisco, CA
94107 on November ____, 2005 (the “Closing Date”), or at such other time and
place as the Company and the Purchasers purchasing in the aggregate more than
fifty percent (50%) of the Shares being sold hereto may agree either in writing
or orally.



--------------------------------------------------------------------------------


2.2 Delivery. At the Closing, the Company will issue to the Purchaser a
certificate in the Purchaser’s name representing the Shares purchased by the
Purchaser, against payment of the purchase price therefor.


SECTION 3


REPRESENTATIONS AND WARRANTIES OF THE COMPANY


Except as set forth in the Schedule of Exceptions attached hereto as Exhibit B
(the “Schedule of Exceptions”), the Company hereby represents and warrants to
each Purchaser as follows:


3.1 Organization and Standing. The Company is a corporation duly organized and
existing under the laws of the State of Delaware and is in good standing under
such laws. The Company has the requisite corporate power to own and operate its
properties and assets, and to carry on its business as presently conducted. The
Company has made available to the Purchasers true, correct and complete copies
of the Company’s Certificate of Incorporation and Bylaws, each as amended to
date. The Company is duly qualified to do business as a foreign corporation and
is in good standing in every jurisdiction in which the failure to so qualify
would have a material adverse effect on the operations or financial condition of
the Company.


3.2 Corporate Power. The Company has all requisite corporate power to enter into
this Agreement and the Investor Rights Agreement attached hereto as Exhibit C
(the “Rights Agreement”) to sell the Shares hereunder and to carry out and
perform its other obligations under the terms of this Agreement and the Rights
Agreement.


3.3 Capitalization. Immediately prior to the Closing, the capitalization of the
Company will consist of the following:


(a) A total of 750,000,000 authorized shares of Common Stock, of which
49,346,794 shares will be issued and outstanding; a total of 10,000,000
authorized shares of Preferred Stock, none of which will be issued and
outstanding. All of the outstanding shares of Common Stock have been duly
authorized, fully paid and are nonassessable and issued in compliance with all
applicable federal and state securities laws.


(b) The Company does not have reserved shares of its Common Stock for issuance
to employees, directors and officers of, and consultants to, the Company under
any stock option plan. In addition, there are outstanding warrants to purchase
the number of shares of Common Stock as provided in the Schedule 3.3 attached
hereto. Except as set forth in this Section 3.3 or the Schedule of Exceptions
hereto, the Company has no obligation (contingent or otherwise) to (i) issue any
subscription, warrant, option, convertible security or other such right or to
issue or distribute to holders of any shares of its capital stock any evidences
of indebtedness of the Company or (ii) purchase, redeem or otherwise acquire any
shares of its capital stock or any interest therein or to pay any dividend or
make any other distribution in respect thereof.


2

--------------------------------------------------------------------------------


Following the Closing, the rights, preferences and privileges of the Common
Stock will be as set forth in the Company’s Charter and as provided by law.


3.4 Authorization. All corporate action on the part of the Company and its
directors and shareholders necessary for the authorization, execution, delivery
and performance of this Agreement and the Rights Agreement (the “Transaction
Documents”) and the authorization, sale, issuance and delivery of the Shares and
the performance of the Company’s obligations hereunder has been taken or will be
taken prior to the Closing.


(a) This Agreement, when executed and delivered by the Company, will constitute
a valid and binding obligation of the Company enforceable in accordance with its
terms, subject to (i) laws of general application relating to specific
performance, injunctive relief or other equitable remedies, (ii) applicable
bankruptcy, insolvency, reorganization or other laws of general application
relating to or affecting the enforcement of creditors’ rights generally and
(iii) federal or state laws limiting enforceability of the indemnification
provisions in the Rights Agreement. 


(b) When issued, sold and delivered in accordance with the terms of this
Agreement for the consideration provided for herein, the Shares shall be duly
authorized, validly issued, fully paid and non-assessable and shall be free of
any liens or encumbrances, other than restrictions on transfer under the
Transaction Documents and applicable state and federal securities laws.


(c) No shareholder of the Company has any right of first refusal or any
preemptive rights in connection with the issuance and sale of the Shares which
will not have been waived prior to the Closing.


3.5 Subsidiaries. As of the date hereof, the Company does not presently own or
control, directly or indirectly, any equity interest in any other corporation,
partnership, trust, joint venture, association or other entity.


3.6 Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority by the Company is required in
connection with the consummation of the transactions contemplated by this
Agreement except: (i) such other qualifications or filings under the Securities
Act of 1933, as amended, and the regulations thereunder (the “Securities Act”),
(ii) the filing of a Notice of Transaction pursuant to Section 25102(f) of the
California Corporate Securities Law of 1968, as amended, and the rules
thereunder (the “California Securities Law”), and (iii) all other applicable
securities laws as may be required in connection with the transactions
contemplated by this Agreement. All such qualifications and filings will, in the
case of qualifications, be effective on the Closing and will, in the case of
filings, be made within the time prescribed by law.


3.7 Compliance with Laws and Other Instruments; No Conflicts. The Company is not
in violation or default of any provisions of its Company’s Charter or Bylaws, as
amended to date or, to its knowledge, any applicable laws, regulations,
judgments, decrees or orders of the United States of America and all states,
foreign countries or other governmental bodies and agencies having jurisdiction
over the Company’s business or properties, other than violations of laws,
regulations, judgments, decrees or orders that could not reasonably be expected
to have a material adverse effect on the business, property, financial condition
or results of operations of the Company (a “Material Adverse Effect”). The
Company is not in breach of or default under or, to its knowledge, alleged to be
in breach of or default under, any material lease, license, contract, agreement,
instrument or obligation to which it is a party or its properties are subject,
and the Company does not know of any condition or circumstances that, currently
or after notice or the lapse of time, is likely to result in a breach of,
default under or loss of material benefits under any such lease, license,
contract, agreement, instrument or obligation, other than breaches or defaults
that could not reasonably be expected to have a Material Adverse Effect. The
execution, delivery and performance of the Transaction Documents on the part of
the Company, and the issuance and sale of the Shares pursuant hereto, will not
result in any such violation or default and will not accelerate performance
under the terms of any agreement or instrument.


3

--------------------------------------------------------------------------------


3.8 Registration Rights. Except as provided in the Rights Agreement, the Company
has not granted or agreed to grant to any person or entity any rights (including
piggyback registration rights) to have any securities of the Company registered
with the United States Securities and Exchange Commission (“SEC”) or any other
governmental authority.


3.9 Litigation. There is no litigation, action, suit or proceeding, or
governmental inquiry or investigation, pending, or, to the best of the Company’s
knowledge, threatened in writing, against the Company which might result in
Material Adverse Effect. The Company is not a party or subject to the provisions
of any order, writ, injunction, judgment or decree of any court or government
agency or instrumentality. There is no action, suit, proceeding or investigation
by the Company currently pending or which the Company intends to initiate.


3.10 Financial Statements. The audited balance sheet and statements of
operations and cash flows as of and for the year ended 2004 and its unaudited
balance sheet and statements of operations and cash flows for 2005 (the
“Financial Statements”) have been prepared in accordance with generally accepted
accounting principles (“GAAP”) applied on a consistent basis throughout the
relevant period, except that the unaudited Financial Statements do not contain
the footnotes required by GAAP. The Financial Statements fairly present the
financial condition and operating results of the Company as of the dates, and
for the periods, indicated therein, subject to normal year-end audit
adjustments. Except as set forth in the Financial Statements, the Company has no
liabilities, contingent or otherwise, other than (i) liabilities incurred in the
ordinary course of business subsequent to the Financial Statements and
(ii) obligations under contracts and commitments incurred in the ordinary course
of business and not required under GAAP to be reflected in the Financial
Statements, which, individually or in the aggregate, are not material to the
financial condition or operating results of the Company.
 
3.11 Absence of Certain Changes. Since October 30, 2005 and at all times up to
the Closing, there has not been any event or condition of any character which
has had a Material Adverse Effect on including, but not limited to:
(a) any change in the assets, liabilities, financial condition or operating
results of the Company from the Financial Statements, except changes in the
ordinary course of business which have not been in the aggregate had a Material
Adverse Effect;
 
4

--------------------------------------------------------------------------------


(b) any damage, destruction, or loss, whether or not covered by insurance,
materially and adversely affecting the assets, financial condition, properties,
operating results or business of the Company;
 
(c) any change or amendment to a material contract or arrangement by which the
Company or any of its assets or properties is bound or subject;


(d) any satisfaction or discharge of any lien, claim or encumbrance or payment
of any obligation by the Company, except a satisfaction, discharge or payment
made in the ordinary course of business that it is not material to the assets,
properties, financial condition, operating results or business of the Company;


(e) any sale, assignment or transfer of any patents, trademarks, copyrights,
trade secrets or other intangible assets, except a sale, assignment or transfer
made in the ordinary course of business that is not material to the assets,
properties, financial condition, operating results or business of the Company;


3.12 Taxes. The Company has timely filed or has obtained presently effective
extensions with respect to all federal, state, county, local and foreign tax
returns which are required to be filed by it. All filed returns are true and
correct in all material respects and all taxes shown thereon to be due have been
timely paid with exceptions not material to the Company.


3.13 Property and Assets. The Company has good and marketable title to all of
its material properties and assets, and good title to its leasehold estates, in
each case subject to no mortgage, pledge, lien, security interest, lease, charge
or encumbrance, other than liens resulting from taxes which have not yet become
delinquent and liens and encumbrances which do not in any case materially
detract from the value of the property subject thereto or materially impair the
operations of the Company, and which have not arisen otherwise than in the
ordinary course of business.


3.14 Intellectual Property. To its knowledge, the Company owns or possesses
sufficient legal rights to all patents, trademarks, service marks, trade names,
copyrights, trade secrets, information and other proprietary rights
(collectively “Intellectual Property Rights”) necessary for its business as now
conducted, without any known infringement of the rights of others. Except as set
forth in the Schedule of Exceptions, the Company is not bound by or a party to
any options, licenses or agreements of any kind with respect to the Intellectual
Property Rights of the Company or any other person or entity, other than
licenses or agreements relating to the Company’s use rights regarding “off the
shelf” or standard products. The Company has received no written notice that it
is infringing upon, violating or otherwise acting adversely to, or that by
conducting its business as proposed it would infringe upon, violate or otherwise
act adversely to, the right or claimed right of any person or entity under or
with respect to any Intellectual Property Rights or licenses of third parties.
The Company is not aware of any violation by a third party of any of the
Company’s Intellectual Property Rights. Except as disclosed in the Schedule of
Exceptions, to its knowledge, the Company is not obligated or under any
liability to make payments by way of royalties, fees or otherwise to any owner,
licensor of, other claimant to, or party to any option, license or agreement of
any kind with respect to, any Intellectual Property Rights except for
commercially available software which the Company licenses on standard terms.


5

--------------------------------------------------------------------------------


3.15 Insurance. The Company maintains insurance with respect to its properties
and business of the kinds and in the amounts not less than are customarily
obtained by corporations of established reputation engaged in the same or
similar business and similarly situated, including, without limitation,
insurance against loss, damage, fire, theft and public liability.


3.16 Material Contracts and Obligations. The Schedule of Exceptions lists all
contracts and agreements (a) with expected receipts or expenditures in excess of
$25,000, (b) involving a license or grant of rights to or from the Company
involving patents, trademarks, copyrights or other proprietary information
applicable to the business of the Company, (c) providing for indemnification by
the Company with respect to infringements of proprietary rights, (d) between the
Company and any officer, director or 10%-or-greater shareholder other than
agreements entered into in the ordinary course of business, or (e) involving any
loans or advances by the Company to any officer, director or employee which are
outstanding as of the date of the Closing. All such contracts and agreements are
legally binding, valid, and in full force and effect in all material respects.


3.17 Employees. Each current officer and consultant of the Company has executed
and delivered a Proprietary Information and Inventions Agreement and all of such
agreements are in full force and effect. Except as set forth on the Schedule of
Exceptions, to the Company’s knowledge, no employee, officer or consultant of
the Company is in violation of such Proprietary Information and Inventions
Agreement. The Company is not a party to or bound by any currently effective
written employment contract with any of its employees, other than those that are
terminable at will.


3.18 ERISA. The Company does not have or otherwise contribute to or participate
in any employee benefit plan subject to the Employee Retirement Income Security
Act of 1974.


3.19 Books and Records. The minute books of the Company contain complete and
accurate records of all meetings and other corporate actions of its shareholders
and its Board of Directors and committees thereof. The stock ledger of the
Company is complete and reflects all issuances, transfers, repurchases and
cancellations of shares of capital stock of the Company.


3.20 Securities Law Exemptions. Based in part on the accuracy of the
representations and warranties of the Purchasers contained in Section 4 hereof,
the offer, sale and issuance of the Shares and the Conversion Shares are and
will be exempt from the registration requirements of the Securities Act, and the
registration, permit or qualification requirements of any applicable state
securities laws. Neither the Company nor any agent on its behalf has solicited
or will solicit any offers to sell or has offered to sell or will offer to sell
any part of the Shares to any person or persons so as to bring the sale of such
Shares by the Company within the registration provisions of the Securities Act
or any state securities law.


3.21 Disclosures. Neither this Agreement nor any Exhibit hereto, when read
together, contains or will contain any untrue statement of a material fact or
omits or will omit to state a material fact necessary in order to make the
statements contained herein or therein, in light of the circumstances under
which they were made, not misleading.


6

--------------------------------------------------------------------------------


3.22 Permits. The Company has all permits, licenses, and any similar authority
necessary for the conduct of its business as now being conducted by it, the lack
of which would have a Material Adverse Effect on the Company, and believes it
can obtain, without undue burden or expense, any similar authority for the
conduct of its business as presently planned to be conducted. The Company is not
in default in any material respect under any of such permits, licenses or other
similar authority.


3.23 Environmental and Safety Laws. To its knowledge, the Company is not in
violation of any applicable statute, law or regulation relating to the
environment or occupational health and safety, and to its knowledge, no material
expenditures are or will be required in order to comply with any such existing
statute, law or regulation.


SECTION 4


REPRESENTATIONS AND WARRANTIES OF PURCHASER


Each Purchaser hereby represents and warrants as follows:


4.1 Authorization. This Agreement constitutes the Purchaser’s valid and legally
binding obligation, enforceable in accordance with its terms except as may be
limited by (i) applicable bankruptcy, insolvency, reorganization or other laws
of general application relating to or affecting the enforcement of creditors’
rights generally and (ii) the effect of rules of law governing the availability
of equitable remedies. The Purchaser has full power and authority to enter into
this Agreement.


4.2 Investment. The Purchaser is acquiring the Shares for investment for the
Purchaser’s own account and not with the view to the public resale or
distribution thereof within the meaning of the Securities Act, and such
Purchaser has no present intention of selling, granting any participation in, or
otherwise distributing the Securities. No other person has a direct or indirect
beneficial interest, in whole or in part, in such Securities. The Purchaser
understands that the Securities have not been registered under the Securities
Act by reason of a specific exemption thereunder, which depends upon, among
other things, the bona fide nature of the Purchaser’s investment intent as
expressed herein.


4.3 Relationship to Company; Sophistication; Experience. The Purchaser either
(i) has a preexisting business or personal relationship with the Company and/or
any of its officers, directors or controlling persons or (ii) such Purchaser,
either alone or with his or her purchaser representative(s), has such knowledge
and experience in financial and business matters that he is capable of
evaluating the merits and risks of the prospective investment in the Shares.
Each purchaser representative, if any, in connection with the Purchaser’s
investment in the Securities, has confirmed in writing the specific details of
any and all past, present or future relationships, actual or contemplated,
between the Purchaser or the Purchaser’s affiliates and the Company or any of
the Purchaser’s affiliates.


7

--------------------------------------------------------------------------------


4.4 Restrictions on Transfer. The Purchaser acknowledges that the Securities
must be held indefinitely unless subsequently registered under the Securities
Act or the Company receives an opinion of counsel satisfactory to the Company
that such registration is not required. The Purchaser is aware of the provisions
of Rule 144 promulgated under the Securities Act which permit limited resale of
stock purchased in a private placement subject to the satisfaction of certain
conditions, including, among other things, the existence of a public market for
the stock, the availability of certain current public information about the
Company, the resale occurring not less than one year after a party has purchased
and paid for the stock to be sold, the sale being through a “broker’s
transaction” or a transaction directly with a “market maker” and the number of
shares of the stock being sold during any three-month period not exceeding
specified limitations. The Purchaser further acknowledges and understands that
the Company may not be satisfying the current public information requirement of
Rule 144 at the time the Purchaser wishes to sell the Securities and, if so, the
Purchaser would be precluded from selling the Securities under Rule 144 even if
the one year minimum holding period has been satisfied.


4.5 No Public Market. The Purchaser understands that no public market now exists
for the Securities, that there can be no assurance that a public market will
ever exist for the Securities and that the Company is under no obligation to
register the Securities.


4.6 Exemption from Registration. The Purchaser further acknowledges that, in the
event all of the requirements of Rule 144 are not met, compliance with another
registration exemption will be required; and that, although Rule 144 is not
exclusive, the staff of the SEC has expressed its opinion that persons proposing
to sell private placement securities other than in a registered offering and
other than pursuant to Rule 144 will have a substantial burden of proof in
establishing that an exemption from registration is available for such offers or
sales, that such persons and the brokers who participate in the transactions do
so at their own risk, and that, therefore, there is no assurance that any
exemption from registration under the Securities Act will be available or, if
available, will allow such person to dispose of, or otherwise transfer, all or
any portion of the Securities.


4.7 Access to Information. The Purchaser has had an opportunity to discuss the
Company’s business, management and financial affairs with the Company’s
management and the opportunity to inspect Company facilities and such books and
records and material contracts as the Purchaser deemed necessary to its
determination to purchase the Shares.


4.8 Purchaser’s Liquidity. The Purchaser (i) has no need for liquidity in the
Purchaser’s investment, (ii) is able to bear the substantial economic risks of
an investment in the Securities for an indefinite period and (iii) at the
present time, can afford a complete loss of such investment. The Purchaser’s
current commitments to illiquid investments is not disproportionate to the
Purchaser’s net worth, and the Purchaser’s investment in the Securities will not
cause such commitment to become disproportionate.


4.9 Offer and Sale. The Purchaser understands that the sale of the Securities
has not been registered under the Securities Act in reliance upon an exemption
therefrom. The Purchaser was not offered or sold the Securities, directly or
indirectly, by means of any form of general solicitation or general
advertisement, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine or similar medium or
broadcast over television or radio or (ii) any seminar or other meeting whose
attendees had been invited by general solicitation or general advertising.


8

--------------------------------------------------------------------------------


4.10 Risks. The Purchaser is aware that the Securities are highly speculative
and that there can be no assurance as to what return, if any, there may be. The
Purchaser is aware that the Company may issue additional securities in the
future which could result in the dilution of the Purchaser’s ownership interest
in the Company.


4.11 Reliance. The Purchaser has relied only upon the information provided to
him or her in writing by the Company, or information from books and records of
the Company. No oral representations have been made or oral information
furnished to Purchaser or his or her advisor(s) by the Company in connection
with the offering of Shares which were not contained therein or were
inconsistent therewith.


4.12 Investment Entity. The Purchaser, if a corporation, partnership, trust or
other entity, is authorized and otherwise duly qualified to purchase and hold
the Securities; such entity has its principal place of business as set forth on
the signature page hereof; and such entity has not been formed for the specific
purpose of acquiring the Shares. The Purchaser, if an individual, is at least 21
years of age.


4.13 Accredited Investor. The Purchaser is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.


4.14 Foreign Purchasers. If the Purchaser is not a citizen of the U.S. such
Purchaser hereby represents that such Purchaser is satisfied as to the full
observance of the laws of such Purchaser’s jurisdiction in connection with any
invitation to subscribe for the Securities or any use of this Agreement,
including (i) the legal requirements with such Purchaser’s jurisdiction for the
purchase of the Securities, (ii) any foreign exchange restrictions applicable to
such purchase, (iii) any governmental or other consents that may need to be
obtained, and (iv) the income tax and other tax consequences, if any, which may
be relevant to the purchase, holding, redemption, sale, or transfer of the
Securities. Such Purchaser’s subscription and payment for, and continued
ownership of, the Securities will not violate any applicable securities or other
laws of such Purchaser’s jurisdiction.


SECTION 5


CONDITIONS TO PURCHASERS’ OBLIGATIONS AT CLOSING


The obligations of each Purchaser under Section 2 of this Agreement are subject
to the fulfillment or waiver, on or before the Closing, of each of the following
conditions: the waiver of which shall not be effective against any Purchaser
unless waived by the Purchaser’s of more than fifty percent (50%) of the
Shares sold at any Closing, which consent may be given by written, oral or
telephone communication to the Company or its counsel:


5.1 Representations and Warranties True. Each of the representations and
warranties of the Company contained in Section 3 shall have been true and
correct in all material respects when made and shall be true and correct in all
material respects on and as of the Closing Date with the same effect as though
such representations and warranties had been made on and as of the Closing Date.


9

--------------------------------------------------------------------------------


5.2 Performance of Obligations; Consents and Waivers. The Company shall have
performed and complied in all material respects with all agreements, obligations
and conditions contained in this Agreement that are required to be performed or
complied with by it on or before the Closing Date and shall have obtained all
approvals, consents and qualifications necessary to complete the purchase and
sale described herein.


5.3 Rights Agreement. The Purchasers and the Company shall have entered into the
Rights Agreement in substantially the form attached hereto as Exhibit C.


5.4 Liens and Indebtedness. The Company will successfully restructure the
financings held by Capital Growth Financial and Elevation Fund such that each
outstanding indebtedness will have its expiration delayed by 120 days from the
date of the original agreement for each party’s debt instrument.


5.5 Compliance Certificate. The Company shall have delivered to the Purchasers a
certificate dated as of the Closing, signed by the Company’s President,
certifying that all the conditions set forth in this Section 5 have been
satisfied, and stating that there shall have been no adverse change in the
business, affairs, operations, properties, assets or conditions of the Company
since the date of the Financial Statements.


5.6 Closing Documents. The Company shall have delivered to counsel for the
Purchasers all of the following documents:


(a) Certified copies of the resolutions duly adopted by the Company’s board of
directors authorizing the execution, delivery and performance of the Transaction
Documents, and each of the other agreements contemplated hereby, the issuance
and sale of the Securities and the consummation of all other transactions
contemplated by this Agreement;


(b) Certified copies of the Company’s Charter and the Company’s bylaws, each as
in effect as of the Closing; and


(c) Certificates of good standing issued by the secretary of state for each
state where the Company is authorized to do business.


5.7 Right of First Offer Agreement. The Company shall have delivered a Right of
First Offer Agreement to Doug Froese.


5.8 Due Diligence. Purchasers shall have completed a satisfactory due diligence
examination of the books, business, assets and liabilities of the Company and
the results of such examination shall be satisfactory to Purchasers.


10

--------------------------------------------------------------------------------


SECTION 6


CONDITIONS TO COMPANY’S OBLIGATIONS AT CLOSING


The Company’s obligation to sell and issue the Shares at the Closing is subject
to the fulfillment of the following conditions, any of which may be waived by
the Company:


6.1 Representations and Warranties. The representations and warranties made by
each Purchaser in Section 4 hereof shall have been true and correct when made
and shall be true and correct on the Closing Date as if made on and as of such
Closing Date.


6.2 Consents and Waivers. The Company shall have obtained any and all consents
and waivers necessary or appropriate for consummation of the transactions
contemplated by this Agreement.


6.3 Rights Agreement. The Purchasers and the Company shall have entered into the
Rights Agreement in substantially the same form attached hereto as Exhibit C.


SECTION 7


RESTRICTIONS ON TRANSFERABILITY OF SECURITIES


7.1 Restrictions on Transferability. The Securities shall not be transferable
except upon the conditions specified in this Section 7. The Purchaser will cause
any proposed transferee of the Securities held by the Purchaser to agree to take
and hold such Securities subject to the provisions and upon the conditions
specified in this Section 7.


7.2 Restrictive Legends. Each certificate representing the Securities, and any
other securities issued in respect of the Securities upon any stock split, stock
dividend, recapitalization, merger, consolidation or similar event (except as
otherwise permitted by the provisions of this Section 7), shall be stamped or
otherwise imprinted with legends in substantially the following form:


(a) “THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED,
ASSIGNED OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT COVERING SUCH SECURITIES, THE SALE IS MADE IN ACCORDANCE WITH
RULE 144 UNDER THE ACT, OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE
HOLDER OF THESE SECURITIES REASONABLY SATISFACTORY TO THE COMPANY STATING THAT
SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION
AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.”


(b) Any other legends required by applicable state securities laws.


11

--------------------------------------------------------------------------------


The Company need not register a transfer of legended Securities and may also
instruct its transfer agent not to register the transfer of the Securities,
unless the conditions specified in each of the foregoing legends are satisfied.


7.3 Removal of Legend and Transfer Restrictions. Any legend endorsed on a
certificate pursuant to subsection 7.2(a) and the stop transfer instructions
with respect to such legended Securities shall be removed, and the Company shall
issue a certificate without such legend to the holder of such Securities, if
such Securities are registered under the Securities Act and a prospectus meeting
the requirements of Section 10 of the Securities Act is available or if such
holder satisfies the requirements of Rule 144(k).


SECTION 8


MISCELLANEOUS


8.1 Entire Agreement; Amendment. This Agreement and the exhibits to this
Agreement constitute the full and entire understanding and agreement between the
parties with regard to the subjects hereof and thereof, and any and all other
written or oral agreements relating to the subject matter hereof existing
between the parties hereto are expressly superseded hereby. Any term of this
Agreement may be amended and the observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the party against whom
enforcement of any such amendment or waiver is sought; provided, however, that
the beneficial owners of a majority of the Securities then outstanding may, with
the Company’s written consent, execute such amendment or waiver on behalf of all
of the Purchasers other than any Purchaser that the amendment or waiver treats
in a materially adverse manner relative to the other Purchasers. Any amendment
or waiver effected in accordance with this Section 8.1 shall be binding upon the
Company and the Purchaser and each future holder of the securities purchased
hereunder. 


8.2 Governing Law. This Agreement shall be governed in all respects by the
internal laws of the State of California, without reference to principles of
choice of law.


8.3 Survival. Unless otherwise set forth in this Agreement, the representations,
warranties covenants and agreements made herein shall survive the execution and
delivery of this Agreement and the Closing for a period of one (1) year
following the Closing.


8.4 Successors and Assigns. Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and assigns any rights,
remedies, obligations or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.


8.5 Notices, Etc. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed effectively given (i) upon
actual delivery to the party to be notified, (ii) 24 hours after confirmed
facsimile transmission, or (iii) one business day after deposit with a
recognized overnight courier, addressed (a) if to the Purchaser, at the
Purchaser’s address set forth on the Schedule of Purchasers, or at such other
address as the Purchaser shall have furnished to the Company in writing upon 10
days’ notice, (b) if to any other holder of any Securities, at such address as
such holder shall have furnished the Company in writing upon 10 days’ notice or,
until any such holder so furnishes an address to the Company, to and at the
address of the last holder of such Securities who has so furnished an address to
the Company or (c) if to the Company, at the address set forth in the signature
page, or at such other address as the Company shall have furnished to the
Purchaser upon 10 days’ notice.


12

--------------------------------------------------------------------------------


8.6 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.


8.7 Titles and Subtitles; References. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement. All references in this Agreement to
sections, paragraphs, exhibits and schedules shall, unless otherwise provided,
refer to sections and paragraphs hereof and exhibits and schedules attached
hereto, all of which exhibits and schedules are incorporated herein by this
reference.


8.8 No Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finder’s or broker’s fee or commission in connection with this
transaction. Each Purchaser agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finders’ or broker’s fee (and any asserted liability) for which the Purchaser or
any of its officers, partners, employees, or representatives is responsible. The
Company agrees to indemnify and hold harmless each Purchaser from any liability
for any commission or compensation in the nature of a finder’s or broker’s fee
(and any asserted liability) for which the Company or any of its officers,
employees or representatives is responsible.


8.9 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then such provision(s)
shall be excluded from this Agreement and the balance of the Agreement shall be
interpreted as if such provision(s) were so excluded and shall be enforceable in
accordance with its terms.


8.10 Expenses. The Company shall bear all respective fees and expenses,
including legal fees incurred in connection with the negotiation and
consummation of this Agreement. The Company shall pay, from the purchase price
hereto, the reasonable fees and expenses of DLA Piper Rudnick Gray Cary LLP US,
up to a maximum of $2,500.00, incurred with respect to the negotiation,
execution, delivery and performance of this Agreement; provided that such fees
and expenses are presented to the Company in a reasonably detailed invoice.


8.11 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any Purchaser, upon any breach or default of the Company
under this Agreement, shall impair any such right, power, or remedy, nor shall
it be construed to be a waiver of any such breach or default, or any
acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. It is
further agreed that any waiver, permit, consent or approval of any kind of
character on a Purchaser’s part of any breach or default under this Agreement,
or any waiver on a Purchaser’s part of any provisions or conditions of this
Agreement must be in writing and shall be effective only to the extent
specifically set forth in such writing and that all remedies, either under this
Agreement, or by law or otherwise afforded to a Purchaser, shall be cumulative
and not alternative.


13

--------------------------------------------------------------------------------


8.12 Attorney Fees. Notwithstanding any other provision herein, if any action at
law or in equity is necessary to enforce or interpret the terms of this
Agreement or the exhibits hereto, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and disbursements in addition to any other
relief to which such party may be entitled.


8.13 Exculpation Among Purchasers. Each Purchaser acknowledges that it is not
relying upon any person, firm or corporation, other than the Company and its
officers and directors, in making its investment or decision to invest in the
Company. Each Purchaser agrees that no Purchaser nor the respective controlling
persons, officers, directors, partners, agents, or employees of any Purchaser
shall be liable to any other Purchaser for any action heretofore or hereafter
taken or omitted to be taken by any of them in connection with the purchase of
the Securities.


8.14 Confidentiality. This Agreement and all of its terms are confidential, and
said confidentiality is of the essence of this Agreement. Accordingly, the
parties hereto and their agents, attorneys, advisors and assigns shall keep
confidential and not disclose, publicize, or knowingly permit, authorize, or
instigate disclosure or publication of this Agreement or its terms or contents
to any person, firm, organization, or entity of any type, whether public or
private, for any reason, except to attorneys, accountants and other advisors or
as required by law.






[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




14

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Common Stock Purchase
Agreement as of the date first set forth above.
 

       
ITEC ENVIRONMENTAL GROUP, INC.,
a Delaware Corporation
 
   
   
    By:  
 

--------------------------------------------------------------------------------

 
  Name:
 

--------------------------------------------------------------------------------

 
  Title:
 

--------------------------------------------------------------------------------

 
  Address:
 

--------------------------------------------------------------------------------

 
   

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

   


--------------------------------------------------------------------------------


COUNTERPART SIGNATURE PAGE TO
COMMON STOCK PURCHASE AGREEMENT


 

       
PURCHASER:
 
   
   
    Name:
 

--------------------------------------------------------------------------------

(Please print or type)
        Signature:
 

--------------------------------------------------------------------------------

 
  Address:
 

--------------------------------------------------------------------------------

 
   

--------------------------------------------------------------------------------

    Facsimile:
 

--------------------------------------------------------------------------------

 
 

 

--------------------------------------------------------------------------------


EXHIBITS




Exhibit A - Schedule of Purchasers
Exhibit B - Schedule of Exceptions
Exhibit C - Investor Rights Agreement



--------------------------------------------------------------------------------



Exhibit A


SCHEDULE OF PURCHASERS




 
Name and Address
   
 
 
No. of Shares
 
 
Aggregate
Purchase Price
                   
Doug Froese
 
Address: 

--------------------------------------------------------------------------------

     
1,029,411
 

 

$175,000.00
 
 

--------------------------------------------------------------------------------

 
               
 

--------------------------------------------------------------------------------

               
Total
     

1,029,411
 

 

$175,000.00
 





 
Name and Address
 
 
 
No. of Option Shares
 
 
Aggregate
Option Price
 
Doug Froese
   
7,794,117
 

 

$1,325,000.00
                                 
Total
   

7,794,118
 

 

$1,325,000.00
 

 

--------------------------------------------------------------------------------


Exhibit B


SCHEDULE OF EXCEPTIONS


3.3 (b) Company Stock and Warrants


See capitalization Table which Company believes is accurate and without material
omission.


3.3 (b) Stock Option Plan


Company adopted an Employee Stock Option Plan in 2005 which authorized
15,000,000 shares for employee compensation programs. None of these shares have
been issued or options granted thereon.


3.8
Registration Rights

 
See attached Schedule 3.8.


3.13
Liens on Assets



(a) In connection with a loan to Company in the amount of $2,000,000 from the
California Integrated Waste Management Board (CIWMB), the Company has granted to
the CIWMB a first position lien in all Company equipment.


In connection with a loan to Company in the amount of $600,000 from The
Elevation Fund LLC, the Company granted a second position lien in all Company
equipment and a blanket lien on all other assets.



--------------------------------------------------------------------------------




SCHEDULE 3.8: ITEC WARRANTS


  
#
  Name  
 # of shares 
 
Registration Rights
 
Date
 
1
 
G. DeLaurentiis
 
2,457,370
 
Piggy Back
 
2/15/05
 
2
 
G. DeLaurentiis
 
2,000,000
 
Piggy Back
 
4/15/05
 
3
 
J. Chartier
 
1,000,000
 
Piggy Back
 
4/15/05
 
4
 
D. Otto
 
500,000
 
Piggy Back
 
4/15/05
 
5
 
F. Smith
 
250,000
 
Piggy Back
 
4/15/05
 
6
 
G. Gitschel
 
500,000
 
Piggy Back
 
4/21/05
 
7
 
G. Kankis
 
500,000
 
Piggy Back
 
4/21/05
 
8
 
Dormition Skete
 
100,000
 
None
 
6/8/05
 
9
 
Isabella Chave Fisher Trust
 
500,000
 
None
 
6/8/05
 
10
 
Dormition Skete
 
1,000,000
 
None
 
7/1/05
 
11
 
Isabella Chave Fisher Trust
 
500,000
 
None
 
6/30/05
 
12
 
Royal Mortgage Corp
 
300,000
 
Piggy Back
 
7/11/05
 
13
 
Elevation Fund
 
8,500,000
 
See *
 
8/1/05
 
14
 
CGF Fund I
 
1,418,439
 
See *
 
8/4/05
 
15
 
Isabella Chave Fisher Trust
 
500,000
 
None
 
8/19/05
 
16
 
Isabella Chave Fisher Trust
 
320,000
 
None
 
9/19/05
 
17
 
Isabella Chave Fisher Trust
 
300,000
 
None
 
8/19/05
 
18
 
Isabella Chave Fisher Trust
 
40,000
 
None
 
8/19/05
 

 
 
IN PROCESS OF DRAFTING: NEXT RESOLUTION
 
#
  Name  
# of shares
 
Registration Rights 
 
19
 
Brean Murray
 
850,000
 
1 demand and unlimited piggy back
 
20
 
D. Otto
 
1,000,000
 
Piggyback
 
21
 
G. DeLaurentiis
 
19,500,000
 
Piggyback
 
22
 
Saratoga Capital Partners
 
500,000
 
Piggyback
 
23
 
F. Smith
 
250,000
 
Piggyback
 
24
 
G. Gitschel
 
500,000
 
Piggyback
 

 

 
NOT IN POSSESSION OF EXECUTED COPY: SENT TO ITEC
 
 
KW Securities
 
100,000
 
See *
 

 

OPTION TO RECEIVE WARRANTS: CGF INDIVIDUAL INVESTORS
 

XX
 
Individual Investors1 
 
500,000
 
See *
 

 
*  The Company shall prepare and, as soon as practicable, but in no event later
than 75 days following the closing date of the Private Placement (the “Filing
Deadline”), file with the Securities and Exchange Commission (the “SEC”) a
registration statement on Form SB-2 covering the resale of all shares of Common
Stock underlying the Warrant (the “Registrable Securities”).
 

--------------------------------------------------------------------------------

1 If the Loan is not converted into common stock pursuant to the Promissory
Notes, identified above as Capital Growth Financial Investors, Itec shall issue
to the lenders on a pro-rata basis warrants to purchase in the aggregate 500,000
shares of common stock of Itec, at an exercise price of $0.13 per share.



--------------------------------------------------------------------------------


Exhibit C


INVESTOR RIGHTS AGREEMENT







--------------------------------------------------------------------------------




 